Citation Nr: 0108362	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  97-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine arthritis at L4-5, L5-S1.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.  

4.  Entitlement to an initial compensable evaluation for 
arthritis of the right ankle.  

5.  Entitlement to an initial compensable evaluation for 
prostatitis and urethritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 29, 1977 to 
January 31, 1996.  

The current appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Houston, Texas.  The RO in pertinent part, granted 
entitlement to service connection for arthritis at L4-5-L5-
S1, both knees, right ankle, and right thumb per x-ray with 
assignment of a 10 percent evaluation, a submental nodule of 
the neck with assignment of a noncompensable evaluation, 
recurrent prostatitis and urethritis with assignment of a 
noncompensable evaluation, all effective February 1, 1996.  
The RO also, in pertinent part, denied entitlement to service 
connection for a disability manifested by chest pain 
including cardiovascular disease, and a left ankle 
disability.

In May 1999 the RO assigned an increased evaluation of 20 
percent for lumbar spine arthritis at L4-5-L5-S1, 10 percent 
evaluations respectively for right knee arthritis, left knee 
arthritis, right thumb arthritis, and submental nodule of the 
neck all effective February 1, 1996.

In February 2000 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for chest pain 
including cardiovascular disease and a left ankle disability, 
and remanded the issues of entitlement to initial increased 
evaluations for lumbar spine, bilateral knee, and right thumb 
arthritis, and a submental nodule of the neck to the RO for 
further development and adjudicative actions.

In October 2000 the RO affirmed the determinations previously 
entered.  

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Lumbar spine arthritis at L4-5-L5-S1 is productive of not 
more than severe disablement.

2.  Arthritis of the left knee is not productive of pain, 
limitation of motion, or functional loss.  

3.  Arthritis of the right knee is productive of crepitation 
but without objective evidence of pain or limitation of 
motion.  

4.  Arthritis of the right ankle is not productive of pain, 
limitation of motion, or functional loss.  

5.  Prostatitis and urethritis are not currently shown to be 
active, or symptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation of 40 
percent for lumbar spine arthritis at L4-5-L5-S1 are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5295 (2000).  

2.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5257 (2000).

3.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5257.

4.  The criteria for an initial compensable evaluation for 
arthritis of the right ankle are not met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Code 5010 (2000).

5.  The criteria for an initial compensable evaluation for 
prostatitis and urethritis are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7527 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was accorded a VA special orthopedic examination 
in June 1996.  He reported that he initially had difficulties 
with his back in the late 1970's.  He reported that he had 
injured his back during a parachute landing.  He was treated 
conservatively and later in the 1980's and 1990's.  He 
continued to have ongoing symptoms of the back radiating to 
the buttocks.  A computerized tomographic (CT) scan and 
magnetic resonance imaging (MRI) revealed nonsurgical lesions 
primarily at the 2 level, with broad based disc protrusions.  
He had immobilization for a significant right ankle sprain.  
He had had a long history of bilateral knee pain associated 
with weight-bearing and running.

The veteran reported that he was currently unemployed.  He 
continued to take muscle relaxants and anti-inflammatory 
drugs for symptoms primarily referable to the mid lumbosacral 
area.  He did not have any significant symptoms to suggest 
radiculopathy to the lower extremities.  He had some weakness 
involving the right ankle which did not require ongoing 
treatment.  He continued to have some knee pain with excess 
activities which he tended to avoid, and he also had some 
residual discomfort in his right thumb.



On examination of the lumbosacral area there was no evidence 
of tenderness.  It was noted that his range of motion was 
fair.  He was able to tilt the upper torso approximately 35 1/2 
degrees to the left and right.  He could rotate the upper 
torso 50 degrees to the left and 50 1/2 degrees to the right.  
He could flex the upper torso to bring it to approximately 80 
1/2 with the vertical.  Heel and toe standing was described as 
satisfactory.  Reflexes to the knees were bilaterally equal 
at 1+ and bilaterally equal at the ankles at trace.  He did 
not have sensory impairment noted to the lower extremities.  
The examiner noted that he was unable to detect any atrophy, 
and there was no weakness of the knee extensors, ankle 
dorsiflexors, or great toe dorsiflexors.

The right ankle dorsiflexed to 0 degrees and plantar flexed 
to at least 60 degrees.  The posterior elements of the 
fibrocalcaneal ligament were palpable and there appeared to 
be no clinical instability.  Examination of both knees 
revealed no evidence of thigh atrophy, measuring 21 1/2 inches 
in circumference in the mid thigh areas which was equal 
bilaterally, and joint line measurements were equal 
bilaterally at 14 inches.  Both knees extended to 0 degrees 
and flexed to 135 degrees.  Medial and lateral ligaments were 
sound bilaterally, both in extension and at 30 degrees of 
flexion.  The cruciate ligaments gave a negative drawer sign 
bilaterally.  

Examination of the right hand disclosed a palpable nodule on 
the dorsal aspect of the carpometacarpal joint to the right 
thumb.  This was consistent with osteoarthritic changes.  The 
interphalangeal joints and metacarpophalangeal joints of the 
thumb appeared to be less involved.  The examination 
diagnoses were history of lumbosacral discomfort, 
progressive, with no history or clinical evidence to suggest 
any lower extremity radiculopathy.  The examiner recorded an 
MRI scan had revealed evidence of nonsurgical degenerative 
disc disease at two levels.  Additional diagnoses were 
history of sprained right ankle with no residuals clinical 
instability, bilateral knee discomfort secondary to 
osteoarthritic changes, and history of osteoarthritic spur, 
dorsal aspect, carpometacarpal joint, right knee.

Additional examination of the lumbar spine in June 1996 
disclosed no evidence of tenderness.  Range of motion was 
recorded as fair.  Heel and toe walking was described as 
satisfactory.  There was no evidence of abnormal reflexes.  
Straight leg raising was negative.  There was some tenderness 
over the lumbosacral spine at L2-3 level and L4-5 level.  
Muscle spasm was noted on forward flexion.  The diagnosis was 
degenerative disc disease at L4 and L5 with some bulging of 
the L5-S1 disc.  X-rays of the lumbar spine were normal.  

On examination of the knees range of motion was 0 to 140 
degrees, bilaterally with no evidence of pain or discomfort.  
There was no evidence of laxity or instability of the knees.  
McMurray's and pivot shift tests were negative.  There was 
some slight tenderness over the lateral joint line, right, 
but none on the left.  There was mild 1 to 2+ chondromalacia 
of both of the patellae to compression.  Quadriceps jerk 
tests were mildly positive, bilaterally.  The diagnosis was 
between 1 and 2 + mild to moderate chondromalacia, 
bilaterally.  

On examination of the ankles normal range of motion was 
reported.  There was no evidence of swelling, effusion, or 
tenderness noted.  The overall stability was normal with good 
ligamentous strength on the lateral collateral, bilaterally.  

The veteran was also accorded a VA genitourinary tract 
examination in June 1996.  It was noted that he experienced 
recurrent prostatitis during active service.  It was further 
noted that prolonged antibiotic therapy resulted in a cure of 
this disorder.  There were no complaints reported.  On 
examination the prostate was normal in size, shape, and 
consistency.  There were no palpable nodules.  There was no 
evidence of tenderness.  The diagnosis was recurrent 
prostatitis.  

Associated with the claims file are VA outpatient treatment 
records dated from August to December 1996.  In August the 
veteran was seen with complaints of low back pain and urinary 
incontinence.  The assessment was herniated nuclear pulposus 
at L4-5 and L5-S1.  Radiographs showed disc bulge at L4-5 and 
L5-S1 with no change.  



In September the veteran was seen with complaints of back 
pain.  On examination his gait was described as stiff.  There 
was tenderness over the lumbosacral spine.  The assessment 
was bulging disc at L4-5 and L5-S1, degenerative disc 
disease.  Also in September it was noted that he had a 
history of low back pain and radiculopathy.  On physical 
examination gait was described as normal.  Deep tendon 
reflexes were equal, bilaterally.  Strength was reportedly 
4/5, bilaterally.  Straight leg raising was negative at 80 
degrees.  There was normal sensation to light touch.  The 
assessment was herniated nuclear pulposus with new onset of 
symptoms.  

In October the veteran was seen with complaints of back pain 
and involuntary leakage of urine.  The diagnoses were chronic 
low back pain with mild degenerative joint disease and 
urinary incontinence.  An October 1996 MRI was negative for 
disc herniation or any significant neural foramina 
compromise.  

In December he was seen with complaints of urinary dribbling.  
The results of the urologic examination were normal.  There 
was no evidence of neurological disease or genitourinary 
evaluation or evidence of anatomical cause of the dribbling.  

Associated with the claims file are VA outpatient treatment 
records dated from March to December 1997.  In March the 
veteran presented with status post trauma to the right knee.  
On examination flexion was to 65 degrees and extension was to 
25 degrees.  There was tenderness over the medial joint line.  
Lachman's test was 2+.  He was seen again in March at which 
time he was diagnosed with "MCL".  

On examination there was no evidence of effusion.  Lachmann 
and McMurray's test were negative.  There was tenderness over 
the medial joint line.  The diagnosis was probable anterior 
cruciate ligament (ACL) and medial cruciate ligament tear.  

In April the veteran was seen for follow up for his right 
knee.  There was evidence of atrophy and medial cruciate 
ligament pain.  

In May he was seen with complaints of pain and swelling.  
Flexion was to 110 degrees, right and extension was to 5 
degrees, right; while flexion was to 142 degrees, left and 
extension was to 3 degrees.  There was tenderness along the 
medial and lateral joint line.  There was guarding with pivot 
shift.  On follow-up in May flexion was increased to 115 
degrees and extension to 6 degrees.  

In June active range of motion was reported to 130 degrees on 
flexion and zero on extension.  The veteran was also seen in 
June for follow-up of arthroscopy.  On examination there was 
mild effusion and pain with valgus stress.  In July he was 
seen for follow-up status post right knee injury motorcycle 
accident.  On examination there was evidence of instability, 
swelling, and stiffness.  There was 2+ laxity to varus 
stress.  Pivot shift and Lachman's test were positive.  The 
assessment was lateral collateral ligament tear.  

The August 1997 follow-up revealed minimal effusion with no 
pain on circulation.  Range of motion was between 5 and 130 
degrees.  It was noted that the portals were well healed.  
The diagnoses were anterior cruciate ligament deficiency, 
right knee, and status post right knee arthroscopy.  When the 
veteran was seen in November, minimal effusion was reported.  
There was no tenderness to palpation or pain on circulation.  
Range of motion was to 130 degrees.  

The veteran was seen in December 1997 with complaints of low 
back pain and urinary incontinence.  On examination gait was 
reportedly stiff and forward bending and moving were 
difficult.  Straight leg raising was positive at 30 degrees.  
There was no evidence of paraspinous muscle spasm.  There was 
no evidence of scoliosis.  Sensation was intact.  The 
diagnoses were low back pain and urinary incontinence. 

Associated with the claims file are VA outpatient treatment 
records dated from July to October 1998.  In July the veteran 
was seen with complaints of numbness right leg and foot.  

On examination there was limited range of motion through the 
back with pain on flexion.  There was decreased sensation to 
pinprick over L4-L5 with distribution of the right leg.  
Strength was 5/5 throughout.  Full range of motion was 
reported for the knees, ankles, and hips.  There were 1+ 
reflexes with both patellar and Achilles.  The diagnosis was 
aggravation of low back pain with decreased sensation in L4-5 
distribution on the right.  

In October the veteran was seen with complaints of low back 
pain.  On examination there was no evidence of tenderness.  
There was no evidence of muscle spasm noted.  Straight leg 
raising was negative.  There was no evidence of muscle 
wasting.  Sensation to touch was normal.  The diagnosis was 
low back pain with evidence of radiculopathy.  

Associated with the claims file are VA outpatient treatment 
records dated from January to September 1999.  In January the 
veteran was seen with complaints of low back pain, numbness 
on the anterior shin and urinary incontinence.  The 
examination was normal with the exception of decreased light 
touch, anterior shin.  The impression was rule out herniated 
nuclear pulposus affecting bladder and causing right L4.  In 
June he was seen with complaints of low back pain and right 
lower extremity numbness.  On examination positive antalgic 
gait was reported with decreased range of motion in all 
directions.  Deep tendon reflexes could not be elicited.  
Sensory motor examination was normal.  The diagnoses included 
chronic low back pain, degenerative disc disease and 
degenerative joint disease.  

In August the veteran was seen with complaints of low back 
pain.  On examination of the back negative straight leg 
raising was reported.  There was no evidence of weakness.  
Deep tendon reflexes were 1+.  In September he had a nerve 
conduction study.  The neuromuscular examination revealed 
decreased touch throughout the right lower extremity.  Lower 
extremity motor was reportedly 5/5.  Ankle and knee jerks 
were neutral.  The electromyography and nerve conduction 
velocity did not reveal any electophysiologic abnormalities 
suggestive of right or left lumbosacral radiculopathy or 
distal neuropathy in the lower extremities.  

The veteran was seen in the urology clinic in September with 
complaints of dribbling after urination.  A uroflow 
examination revealed the following:  the veteran's peak flow 
was 17 cc's per second with over 200 cc's in volume, the 
duration of the peak flow was 8.5 seconds, the total voiding 
time was 35 seconds, it was noted that the veteran released 
without limits.  

In December the veteran was seen with complaints of dribbling 
post urination.  The results of uroflow were okay.  The 
results of a cystoscopy were normal.  The results of a renal 
ultrasound were okay.  The impression was well male.  

Associated with the claims file are VA outpatient treatment 
records dated from January to May 2000.  In January the 
veteran was seen at the neurosurgery clinic with complaints 
of pain and received trigger point injections.  In May he was 
seen with complaints of pain and was prescribed Percocet, 
which provided relief.  The diagnosis was chronic low back 
pain.  

A fee basis urology examination was conducted in May 2000.  
The veteran's chief complaint was urinary dribbling post 
voiding.  It was noted that the examiner reviewed the claims 
file prior to examination.  On examination the prostate was 
normal, non-boggy and nontender.  There was no evidence of 
irritative urinary symptoms and the urinalysis was clear.  
Based on these findings the examiner concluded that the 
veteran did not have prostatitis or urethritis.  The initial 
diagnoses were post void dribbling, history of non specific 
urethritis, history of gonococcal urethritis, and history of 
prostatitis.  The final diagnosis was post void dribbling 
with no sign of urethritis or prostatitis.  

A fee basis orthopedic examination was conducted in June 
2000.  At that time, the veteran complained of intermittent 
pain and swelling in the right knee.  He also complained of 
stiffness and laxity of the right ankle.  

On examination the veteran's posture and gait were described 
as normal.  There was no evidence of limited function 
relative to standing or walking.  

On examination of the lumbar spine there was no palpable 
muscle spasm.  Flexion was to 70 degrees, extension was to 30 
degrees, lateral rotation was to 35 degrees, bilaterally, and 
rotation was to 30 degrees, bilaterally.  

Deep tendon reflexes were 2+ and equal, bilaterally.  
Straight leg raising was negative, bilaterally.  There was no 
evidence of sensory or motor deficits in the lower 
extremities.  X-rays of the lumbar spine were normal.  

The knee joints were reportedly within normal limits.  The 
Drawer and McMurray's test were within normal limits, 
bilaterally.  On examination of the right knee mild 
crepitation on patellofemoral motion was noted, but there was 
no evidence of pain or swelling.  Full range of motion of the 
right knee was reported.  There was no evidence of 
instability.  On examination of the left knee there was no 
evidence of crepitation on patellofemoral motion.  Full range 
of motion of the left knee was reported.  There was no 
evidence of swelling or instability.  There was no evidence 
of fatigue, weakness, lack of endurance, or incoordination.  
X-rays of the right knee revealed patellofemoral arthritis.  
X-rays of the left knee were normal.  

The right ankle joint was reportedly within normal limits.  
On examination of the right ankle there was no palpable 
tenderness.  There was no evidence of swelling.  Full range 
of motion of the right ankle was reported.  Range of motion 
was negative for pain, fatigue, weakness, lack of endurance, 
and incoordination. There was no evidence of heat, redness, 
effusion, or drainage.  X-rays were negative.  

The diagnoses were osteophytosis at L4-5 producing mild canal 
stenosis, neuroforaminal stenosis, L5-S1, mild patellofemoral 
arthritis, right knee, normal left knee, and normal right 
ankle.  

The examiner opined that the veteran's arthritis and 
neuroforaminal stenosis in the lumbar spine were service 
related, but the problems with patellofemoral arthritis of 
the right knee were related to a 1997 motorcycle injury.  He 
reported that there was no evidence of any abnormalities of 
the left and right ankle.  

The examiner reported that the veteran might have slight 
functional loss due to his lumbar disability.  He stated that 
he was capable of light type work.  He stated that his 
subjective complaints were not supported by adequate 
pathology.  

The examiner opined that the veteran's lumbar and right knee 
disabilities might cause excess fatigability.  There was no 
evidence of pain on movement of the lumbar spine, right or 
left knee, or right ankle.  There was no evidence of 
limitation of motion of the lumbar spine. There was evidence 
of some mild patellofemoral arthritis of the right knee(noted 
as related to post service injury in 1997).  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2000).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The United States Court of appeals (Court) has held that a 
determination with regard to both entitlement to the 
assignment of specific ratings must be made upon a review of 
the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement. 38 C.F.R. § 4.45.  With any form of 
arthritis, painful motion is an important factor of 
disability.  The intent of the Rating Schedule is to 
recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Rating Schedule provides a 20 percent rating for 
limitation of motion of the lumbar spine when moderate and a 
40 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).

The Rating Schedule provides a 20 percent rating 
intervertebral disc syndrome when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief; 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

The Rating Schedule provides a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, and 40 percent with severe lumbosacral 
strain manifested by listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

A 10 percent evaluation may be assigned for moderate limited 
motion of the ankle. A 20 percent evaluation may be assigned 
for marked limited motion of the ankle. 38 C.F.R. § 4.71a; 
Diagnostic Code 5271.

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 10 percent.  38 C.F.R. § 
4.71a; Diagnostic Code 5270 (2000).

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in good weight-bearing 
position, and 20 percent may be assigned in poor weight-
bearing position.  38 C.F.R. § 4.71a; Diagnostic Code 5272 
(2000).

Full range of motion of the ankle is present when there is 20 
degrees of dorsal flexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2000).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259 (2000).

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  

When extension of the knee is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Full range of motion of the knee is present when there is 
flexion to 140 degrees and extension of 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2000).  

Prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such is to be 
evaluated under criteria pertaining to voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  Voiding 
dysfunction involving urine leakage (including continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) is rated 20 percent 
when requiring the wearing of absorbent materials which must 
be changed less than twice a day.  Voiding dysfunction 
involving urinary frequency is rated 10 percent when there is 
a daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night. Voiding dysfunction 
involving obstructed voiding is rated 0 percent when there is 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 or 2 times per year; and such 
condition is rated 10 percent when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more of symptoms such 
as post void residuals greater than 150 cc, uroflowmetry 
markedly diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
and stricture disease requiring periodic dilatation every 2 
to 3 months.  38 C.F.R. § 4.115a.

Urinary tract infection is rated 10 percent when it requires 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management. 38 C.F.R. 
§ 4.115a.




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that as a result of the February 2000 
remand of the case to the RO, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive orthopedic examination.  The 
Board has not been made aware of any additional evidence 
which has not already been requested and/or obtained 
pertinent to the veteran's appeal.  Accordingly, the Board 
finds that the record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation without it first being considered by the 
RO.  As set forth above, VA has already met all obligations 
to the veteran under this new legislation.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution thereof.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Analysis

The Board notes that this case involves appeals as to the 
initial ratings of disabilities, rather than increased rating 
claims where entitlement to compensation has previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In the case at 
hand, the Board finds that a staged rating for any of the 
disabilities at issue is inappropriate.


I.  Entitlement to an initial evaluation 
in excess of 20 percent for degenerative 
disc disease and lumbar spine arthritis 
at L4-5, L5-S1.

The RO has assigned a 20 percent evaluation for the veteran's 
low back disability rated as lumbar spine arthritis at L4-5 
and L5-S1 under diagnostic codes 5010-5295.  

A review of the record discloses that the RO has conceded 
service connection for degenerative disc disease or spinal 
stenosis of the lumbar spine.  The current 20 percent 
evaluation is the maximum provided under 38 C.F.R. § 4.71a, 
diagnostic code 5003 (5010), which sets out that such is 
evaluated based on limitation of motion of the affected part.

As to application of diagnostic code 5292, the Board notes 
that the current 20 percent evaluation contemplates moderate 
limitation of motion of the lumbar spine.  The maximum 
schedular evaluation of 40 percent requires severe limitation 
of motion.  The most recent examination of record for VA 
compensation purposes shows that lumbar spine forward flexion 
was to 70 degrees, extension to 30 degrees, lateral bending 
to the left and right was to 35 degrees, and rotation to the 
right and left was to 30 degrees.  The veteran complained of 
pain at 40 degrees flexion.  This limitation of back motion, 
even considering discomfort on low back motion or pain, is no 
more than moderate which warrants a 20 percent disability 
evaluation under Diagnostic Code 5292.  The evidentiary 
record has not shown severe limitation of motion of the 
lumbar spine due to pain, therefore, the maximum evaluation 
of 40 percent under this code is not warranted.

Because the veteran's service connected disability includes 
degenerative disc disease, the criteria for a higher 
evaluation under Diagnostic Code 5293 (intervertebral disc 
syndrome) were also considered.  However, upon consideration 
of the evidence of record, in the absence of any examination 
report characterizing degenerative disc disease as severe, 
the Board concludes that the criteria for a higher evaluation 
under that provision have likewise not been met.  An 
evaluation of 40 percent requires a severe case of symptoms 
of intervertebral disc syndrome from which there is only 
intermittent relief.  While the veteran has complained of 
symptoms compatible with sciatic neuropathy, EMG/NVC studies 
revealed no electrophysiologic abnormalities.  In this regard 
the evidence lacks objective neurological findings to support 
an evaluation in excess of 20 percent under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The maximum schedular evaluation of 40 percent under 
diagnostic code 5295 contemplates severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Board notes that the most recent 
examination revealed osteophytosis at L4-5 that produced mild 
canal stenosis and neuroforaminal stenosis, L5-S1.  The 
examiner also reported that problems with the veteran's 
lumbar spine caused limitation of motion, may cause excess 
fatigability, and were productive of some functional loss.  

The Board is of the opinion that these findings in particular 
raise a question as to which of two evaluations would more 
properly classify the severity of the veteran's service-
connected low back disability.  38 C.F.R. § 4.7.  

As noted earlier, the rule in DeLuca indicates that 
functional loss due to pain may be a basis for an increased 
schedular rating for an orthopedic disability when the 
diagnostic codes are predicated on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999); DeLuca, supra; 
VAOPGCPREC 36-97.

In this regard, the Board finds that resolving reasonable 
doubt in the veteran's favor, the veteran's low back 
symptomatology more closely approximates severe disability, 
thereby warranting entitlement to the maximum schedular 
evaluation of 40 percent under diagnostic code 5295.  In this 
regard, the Board has applied the criteria of 38 C.F.R. §§ 
4.40, 4.45, 4.59 upon which to predicate a grant of the 
maximum scheduler evaluation of 40 percent under this code.

However, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 9 Vet. App. 7, 11 (1996).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluations available under his assigned diagnostic 
codes 5292, 5295.

With respect to arthritis, the granted 40 percent evaluation 
is in excess of that provided under 38 C.F.R. § 4.71a, 
diagnostic code 5003 (5010), which sets out that such is 
evaluated based on limitation of motion of the affected part.

Finally, the Board notes that there is no evidence in the 
record of the veteran having a fractured vertebra or 
ankylosis of the spine as part and parcel of his service- 
connected disability.  X-ray and other laboratory studies 
have never been interpreted as revealing such impairments, 
and service connection has not otherwise been granted in this 
regard.  Therefore, Diagnostic Codes 5285, 5286, and 5289 are 
not for application in this decision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5285, 5286, and 5289.  

Finally, as the Board noted earlier, this case involved an 
appeal as to the evaluation assigned pursuant to an initial 
grant of service connection.  The Board, as it noted earlier, 
finds no basis for assignment of "staged" ratings with 
respect to the low back disability, but dies find that the 
granted increased evaluation of 40 percent should be 
effective the date of the grant of service connection; 
namely, February 1, 1996.

Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have the jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000) in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant entitlement to an 
increased evaluation on this basis.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  The Board cannot 
conclude that the disability picture with respect to the low 
back disability is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  There exists no 
basis upon which to predicate referral of the case to the 
Under Secretary or the Director for consideration of 
assignment of extraschedular evaluation.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for arthritis of 
the  left knee.

The RO has rated arthritis of the left knee pursuant to 
Diagnostic Codes 5010-5260.  It is noted that a minimum 
compensable rating of 10 percent is assignable for a joint 
which is impacted by painful or limited motion when there is 
arthritic change. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(5010).  

Dislocated semilunar cartilage with frequent episodes of 
"locking, pain and effusion into the joint" have not been 
shown to be reflective of the service-connected left knee 
disability; accordingly, an increased evaluation of 20 
percent is not warranted under Diagnostic Code 5258.

In order to warrant a 20 percent evaluation under diagnostic 
code 5260, left knee flexion would have to be limited to 30 
degrees.  The June 2000 orthopedic examination disclosed that 
left knee flexion was to 135 degrees.  Accordingly, an 
increased evaluation under this Code is not warranted.

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5261, left knee extension would have to be limited to 15 
degrees.  The June 2000 orthopedic examination disclosed that 
left knee extension was to 0 degrees, thereby precluding a 
grant of entitlement to an increased evaluation under 
Diagnostic Code 5261.

The veteran's service-connected left knee disability is not 
characterized by malunion of the tibia or fibula with 
moderate knee or ankle disability, thereby precluding 
assignment of an increased evaluation of 20 percent under 
Diagnostic Code 5262.

There is no evidence of any subluxation or instability, thus 
multiple ratings for instability and arthritis cannot be 
considered.  

With respect functional loss due to pain, the VA examinations 
of record are devoid of any clinical objective pathology 
reflective of painful motion, edema, effusion, instability, 
weakness, tenderness, heat, abnormal movement or guarding.  

There has been no evidence of incoordination, fatigability, 
adhesions, defective innervation, deformity, etc., the Board 
finds no basis upon which to predicate a grant of entitlement 
to an increased evaluation with application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.


Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have the jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000) in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant entitlement to an 
increased evaluation on this basis.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  The Board cannot 
conclude that the disability picture with respect to the left 
knee disability is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  There exists 
no basis upon which to predicate referral of the case to the 
Under Secretary or the Director for consideration of 
assignment of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for arthritis of 
the left knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


III.  Entitlement to an initial 
evaluation in excess of 10 percent for 
arthritis of the right knee.

The RO has rated arthritis of the right knee pursuant to 
Diagnostic Codes 5010-5260.  It is noted that a minimum 
compensable rating of 10 percent is assignable for a joint 
which is impacted by painful or limited motion when there is 
arthritic change.  

Dislocated semilunar cartilage with frequent episodes of 
"locking, pain and effusion into the joint" have not been 
shown to be reflective of the service-connected right knee 
disability; accordingly, an increased evaluation is not 
warranted under Diagnostic Code 5258.

In order to warrant a 20 percent evaluation under diagnostic 
code 5260, right knee flexion would have to be limited to 30 
degrees.  The June 2000 orthopedic examination disclosed that 
right knee flexion was to 135 degrees.  Accordingly, an 
increased evaluation under this Code is not warranted.

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5261, right knee extension would have to be limited to 
15 degrees.  The June 2000 orthopedic examination disclosed 
that right knee extension was to 0 degrees, thereby 
precluding a grant of entitlement to an increased evaluation 
under Diagnostic Code 5261.

The veteran's service-connected right knee disability is not 
characterized by malunion of the tibia or fibula with 
moderate knee or ankle disability, thereby precluding 
assignment of an increased evaluation of 20 percent under 
Diagnostic Code 5262.

There is no evidence of any subluxation or instability, thus 
multiple ratings for instability and arthritis cannot be 
considered.  VAOPGCPREC 23-97.

With respect functional loss due to pain, the VA examinations 
of record are devoid of any clinical objective pathology 
reflective of painful motion, edema, effusion, instability, 
weakness, tenderness, heat, abnormal movement or guarding.  
The Board notes that the most recent examination revealed 
mild crepitation with no evidence of pain.  It was noted that 
the right knee was productive of slight functional loss.  
However, the examiner specifically noted that there was no 
additional loss due to pain or other pathology.  



In fact, right knee arthritis was attributed to post service 
injury.  Since there is no evidence of additional functional 
loss, incoordination, fatigability, adhesions, defective 
innervation, deformity, etc., the Board finds no basis upon 
which to predicate a grant of entitlement to an increased 
evaluation with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.


Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have the jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000) in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant entitlement to an 
increased evaluation on this basis.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


The Board cannot conclude that the disability picture with 
respect to the right knee disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  There exists no basis upon which to predicate 
referral of the case to the Under Secretary or the Director 
for consideration of assignment of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for arthritis of the right 
knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


IV.  Entitlement to an initial 
compensable rating for arthritis of the 
right ankle.

The Board notes the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5010 rate traumatic arthritis as degenerative 
arthritis (Diagnostic Code 5003) on the basis of limitation 
of motion of the affected parts.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under diagnostic code 5271, a noncompensable evaluation is 
assigned unless there is, at a minimum, moderate limited 
motion of the ankle. 

Normal motion of the ankle is from 45 degrees of plantar 
flexion to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, 
Plate II.

The June 2000 fee basis examination of the right ankle 
revealed normal range of motion.  Specifically, range of 
motion for dorsiflexion was to 20 degrees and plantar flexion 
was to 45 degrees.  

Moreover, the veteran's gait was reportedly within normal 
limits.  This is significant because a 10 percent evaluation 
is not assignable unless limitation of motion is moderate and 
moderate limitation of motion is not shown in the evidence 
presented.  Since the evidence does not demonstrate the 
presence of moderate limitation of motion the right ankle, as 
required for a compensable evaluation, the Board finds that a 
compensable evaluation is not warranted.

When rating motion of a joint, pain is a factor to consider.  
See DeLuca, supra.  However, the pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  38 C.F.R. § 4.40.  The 
veteran complained that his ankle became stiff and 
intermittently gave out.  This pathology is not supported by 
the fee basis examination.  In fact, the examiner diagnosed 
the veteran with a normal right ankle.  The examiner 
specifically discussed the issues of DeLuca in his 
evaluation.  

The examiner reported that range of motion was not limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
Since the examiner's findings virtually excluded the 
disabling manifestations of pain, weakness, fatigability and 
incoordination, there is no basis for a compensable 
evaluation due to functional loss under 38 C.F.R. § 4.40.

Moreover, there is no evidence in the record of ankylosis of 
the ankle.  Therefore, the criteria under 38 C.F.R. § 4.41a 
Diagnostic Code 5270 are inapplicable in this case.


Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have the jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000) in the first instance.  




The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant entitlement to an 
increased evaluation on this basis.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

The Board cannot conclude that the disability picture with 
respect to the right ankle is so unusual or exceptional, with 
such related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  There exists no 
basis upon which to predicate referral of the case to the 
Under Secretary or the Director for consideration of 
assignment of extraschedular evaluation.

Based upon the above findings with regard to the veteran's 
service-connected arthritis of the right ankle and following 
a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the veteran's claim is denied.  



V.  Entitlement to an initial compensable 
rating for prostatitis and urethritis.

In this case, since there is no showing of urinary tract 
infection, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  As noted above, voiding 
dysfunction is addressed under 38 C.F.R. § 4.115a, which 
directs that the particular condition be rated as urine 
leakage, urinary frequency, or obstructed voiding.  Under 
urinary frequency, a 10 percent rating is warranted upon a 
showing of a daytime voiding interval between two and three 
hours, or awakening to void two times per night.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's prostatitis and urethritis are not manifested by a 
disability picture that closely approximates urinary 
frequency with a daytime voiding interval of less than two to 
three hours, or awakening to void more than twice per night.  

In this case the record reflects no complaint or finding of 
urinary frequency.  In addition, VA examiner specifically 
concluded that the veteran did not have prostatitis or 
urethritis at the time of the examination in May 2000.  Under 
these circumstances, the Board finds that this evidence does 
not show that the veteran has the symptoms required for a 
compensable rating for urinary frequency.

The Board has also considered whether a compensable 
evaluation could be assigned under the criteria pertaining to 
urinary leakage or obstructed voiding.  According to 38 
C.F.R. § 4.115a (2000), the minimum compensable evaluation 
for continual urine leakage is 20 percent and, it is 
warranted when there is a need for wearing absorbent 
materials which must be changed less than two times per day.


In addition, a noncompensable rating is provided where the 
evidence shows obstructive symptomatology with or without 
stricture disease requiring dilation one to two times per 
year.  A 10 percent rating is provided where the evidence 
shows marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one of the 
following: (1) post void residuals greater than 150 cc, (2) 
uroflowmetry markedly diminished peak flow rate (less than 10 
cc/second), (3) recurrent urinary tract infections secondary 
to obstruction, or (4) stricture disease requiring periodic 
dilation every two to three months.  Id.

Although the veteran complained of post void urinary 
dribbling during his fee basis examination in May 2000, the 
examiner did not relate the reported symptomatology to the 
service connected disabilities.  Following a review of 
uroflow data obtained in November 1999, the May 2000 examiner 
concluded that the veteran's uroflow test results were fairly 
normal.  Specifically, the results revealed a normal peak 
flow without post void residuals.  There is no evidence that 
the veteran is required to wear absorbent materials which 
must be changed less than two times per day.  Furthermore, 
there is no evidence that he has obstructed voiding.  In 
fact, the November 1999 cystoscopy revealed no stricture or 
bladder neck contracture.  Therefore, a compensable 
evaluation is not warranted for urinary leakage or obstructed 
voiding.


Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have the jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant entitlement to an 
increased evaluation for urethritis and prostatitis on this 
basis.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  The Board cannot 
conclude that the disability picture with respect to 
urethritis and prostatitis is so unusual or exceptional, with 
such related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  There exists no 
basis upon which to predicate referral of the case to the 
Under Secretary or the Director for consideration of 
assignment of extraschedular evaluation.

Based upon the above findings with regard to the veteran's 
service-connected arthritis of the right ankle and following 
a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to an initial increased evaluation of 40 percent 
for arthritis of the lumbar spine at L4-5-L5-S1 is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the left knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right knee is denied.  

Entitlement to an initial compensable evaluation for 
arthritis of the right ankle is denied.  

Entitlement to an initial compensable evaluation for 
prostatitis and urethritis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

